EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Hayman on 10 December 2021.
In the Amendments to the Claims of 09/07/2021:
Claim 1 has been replaced by the following:
Claim 1 (Currently Amended) A polymer composition comprising an effective amount of a hydrophobically-modified chitosan, the hydrophobically-modified chitosan having saturated hydrocarbon groups attached to the chitosan backbone through amide linkages, wherein the composition is formulated as a liquid, gel, or foam with a pH of about 5 or less.
Claim 19 has been replaced by the following:
Claim 19 (Currently Amended) The polymer composition of claim 16, wherein the hydrophobically-modified chitosan
Claim 24 has been replaced by the following:
Claim 24 (Currently Amended) The polymer composition of claim 1, wherein the composition further comprises at least one synthetic polymer.
In Claims 36 and 37, at line 1, the term ‘in a patient’ has been inserted after the term ‘wound’.
Claim 13 has been canceled.

s 2-3, 7, 12-13, 14-15, 18, 20-21, 23, 27-29, 33 and 40-43 have been canceled. 
2. No new claims have been added.
3. Claims 1, 19, 24, 36 and 37 have been amended as above. 
	Claims 1, 4-6, 8-11, 16-17, 19, 22, 24-26, 30-32 and 34-39 are pending in the case after the Examiner’s amendment shown above. Support is seen in the specification for the claim amendments (page 13, lines 4-6).
Claims 36-39 are allowable. Claims 36-39, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 02/22/2021, is hereby withdrawn and claims 36-39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	The rejection of claims 19 and 24-26 under 35 USC 112(b), and the rejection of claims 19 and 24-26 under 35 USC 112(d) have been withdrawn in view of the amendments.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Dowling and Diehn teach modified chitosan wherein the hydrophobic alkyl groups are attached to the chitosan backbone through an amine linkage, whereas the instant invention is drawn to a chitosan composition wherein the hydrophobic alkyl groups are attached to the chitosan backbone via an amide linkage. Secondary reference Sau teaches the use of mixed hydrocarbyl groups for modifying the chitosan. There is no teaching, suggestion or motivation in Dowling, Diehn and Sau to modify chitosan wherein the hydrophobic groups are attached to the chitosan backbone via an amide linkage as in claims 1 and 30. 
For the above reasons, the rejection of claims 1, 4-6, 8-11, 13, 16-17, 19, 22, 24-26, 30-32, and 34-35 for obviousness-type double patenting over claims 1-2, 11-12, 14-17, and 25 of US 8,668,899 (the ‘899 Patent), in view of Sau, and the rejection of claims 1, 4-6, 8-11, 13 and 24-26 provisionally for obviousness-type double patenting over claims 21 and 25-27 of co-pending Application No. 16/251,553 (‘553 Application) in view of Dowling (US 8,668,899) have been withdrawn.

Therefore, pending claims 1, 4-6, 8-11, 16-17, 19, 22, 24-26, 30-32 and 34-39 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623